Exhibit 10.1

SEPARATION, RELEASE AND NONCOMPETITION AGREEMENT

THIS SEPARATION, RELEASE AND NONCOMPETITION AGREEMENT (the “Agreement”) is
entered into as of November 27, 2013, by and among Calamos Asset Management,
Inc., a Delaware corporation (“CAM”), Calamos Advisors LLC, a Delaware limited
liability company (“Advisors”) and wholly owned subsidiary of its sole managing
member, Calamos Investments LLC (“CILLC”), Calamos Family Partners, Inc.
(“CFP”), Calamos Property Holdings LLC (“CPH”), John P. Calamos, Sr. (“Buyer”)
and John P. Calamos, Jr. (“JPC Jr.”), on the one hand, and Nick P. Calamos
(“Executive”), on the other hand. CAM, CILLC and Advisors, together with each of
their successors and assigns permitted under this Agreement are referred to
herein as the “Company.”

RECITALS

WHEREAS, Executive has been employed by the Company pursuant to the Executive
Employment Agreement of Nick P. Calamos dated as of October 26, 2004 by and
among CAM, Advisors and Executive, as amended on June 1, 2007 and August 21,
2012 (the “Employment Agreement”);

WHEREAS, Executive wishes to resign from employment with (including as an
advisor to) the Company;

WHEREAS, Buyer and Executive have stated that, pursuant to a purchase agreement
dated November 27, 2013 by and among Buyer, Executive, JPC Jr., CFP and CPH (the
“Purchase Agreement”), Executive has agreed to sell, and Buyer has agreed to
purchase, all of Executive’s interests in CFP (the “Transferred Shares”);

WHEREAS, prior to the consummation of the sale and transfer of the Transferred
Shares (“Closing”), CFP holds the majority economic interest in CILLC, the sole
managing member and parent of Advisors, and CFP holds the majority voting
interest in CAM;

WHEREAS, as a result of Buyer’s purchase of the Transferred Shares, at the
Closing, Executive shall receive cash and a promissory note (“Promissory Note”);

WHEREAS, in connection with Buyer’s purchase of the Transferred Shares, Buyer
shall pledge certain interests in CFP, to secure the Promissory Note, and shall
deliver instruments evidencing such interests to an escrow agent under an escrow
agreement among Buyer, Executive and such escrow agent (“Escrow Agreement”);

WHEREAS, in order to induce Buyer, JPC Jr., CFP and CPH to enter into the
Purchase Agreement, and as a condition to Closing, the parties hereto desire to
enter into this Agreement,

NOW THEREFORE, in consideration of the foregoing and the mutual representations,
warranties, covenants and agreements set forth herein, intending to be legally
bound hereby, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

1. Termination of Employment.

(a) The parties hereto agree that Executive’s employment with (including as an
advisor to) the Company shall terminate effective as of the date on which the
Closing occurs (the “Termination Date”). Executive hereby confirms that
effective as of the Termination Date, he will no longer hold, any officer,
employee, director or committee position (including Executive’s Directorship at
CAM) with the Company or any Releasee (as defined in Section 2(a) below), and
Executive agrees to execute such other documents and take such actions as may be
necessary or desirable to effectuate the foregoing.

(b) The Company shall pay Executive (i) Executive’s base salary accrued through
the Termination Date to the extent not theretofore paid; and (ii) any vacation
pay and expense reimbursements accrued by Executive as of the Termination Date.
Such amounts shall be paid in the time frame required by applicable law and the
Company’s policies but in no event later than December 31, 2013.

(c) Executive’s eligibility to participate in the Company’s benefit plans and
programs, including, without limitation, the Company’s pension and welfare
plans, will terminate as of the Termination Date. Thereafter, Executive will be
provided an opportunity to continue health care coverage for Executive and
Executive’s qualifying dependents under the Company’s group health plan in
accordance with the requirements, conditions and limitations of the Consolidated
Omnibus Budget Reconciliation Act of 1986 (COBRA), applicable state law and the
group health plan, which may be amended from time to time.

(d) This Agreement supersedes the Employment Agreement in all respects,
notwithstanding Section 15(b) of the Employment Agreement, and the Employment
Agreement shall have no further force or effect and the provisions of this
Agreement shall govern and control.

2. Executive’s Release.

(a) In consideration of the payments Executive shall receive as a result of the
transactions contemplated by the Purchase Agreement including, without
limitation, pursuant to the Promissory Note, Executive, for himself, his spouse,
heirs, administrators, children, representatives, executors, successors,
assigns, and all other persons claiming through Executive, if any (collectively,
“Releasers”), does hereby release, waive, and forever discharge CAM, Advisors,
CILLC, CFP, CPH, Calamos Financial Services LLC, Calamos Investments LLP and
each of their parents, subsidiaries, affiliates, managers, members and related
organizations, together with their respective present and former employees,
officers, directors, stockholders, attorneys and agents, including, without
limitation, Buyer and JPC Jr., and each of their predecessors, heirs, executors,
administrators, successors and assigns (collectively, the “Releasees”) from, and
does fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including attorneys’
fees and costs) of any kind whatsoever, whether known or unknown or contingent
or absolute (“Claims”), which heretofore has been or which hereafter may be
suffered or sustained, directly or indirectly, by Releasers by reason of any
matter, cause or thing whatsoever arising from the beginning of time

 

2



--------------------------------------------------------------------------------

to the time Executive signs this Agreement, (i) relating to or arising out of
Executive’s employment, director, stockholder or other relationship, or the
termination of Executive’s employment, director, stockholder or other
relationship, with Advisors, CAM, CFP, CPH or any other Releasee, or
(ii) relating to or arising under any policy, agreement, plan, contract,
understanding or promise, written or oral, formal or informal, between any
Releasee and Executive, including, without limitation, (A) the Employment
Agreement, (B) the Calamos Holdings, Inc. (predecessor to CFP) Stockholder
Agreement dated as of January 1, 2002 (the “2002 Stockholder Agreement”),
(C) the Stockholders’ Agreement dated as of October 28, 2004 among CAM, Calamos
Holdings LLC (predecessor to CILLC), CFP, Buyer, Executive, JPC Jr., John P.
Calamos 1985 Trust Dated August 21, 1985, the John P. Calamos Annuity Trust
Dated June 21, 1958 and The John P. Calamos Annuity Trust II Dated November 1,
1998 (the “2004 Stockholder Agreement”), and (D) any stock option or restricted
shares agreement between Executive and any Releasee (the “Release”). The
foregoing Release includes, but is not limited to, all Claims under common law
including wrongful or retaliatory discharge, breach of contract, and any action
arising in tort including libel, slander, defamation or intentional infliction
of emotional distress, and Claims under any federal, state or local statute
including, without limitation, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 and 1871 (42 U.S.C. Section 1981), the Civil Rights Act
of 1991, the National Labor Relations Act, the Age Discrimination in Employment
Act (ADEA), the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973, the Employee Retirement Income Security Act of 1974, the Illinois Human
Rights Act, each as amended, or the discrimination or employment laws of any
state or municipality, and/or any Claims under any express or implied contract
which Releasers may claim existed with any of the Releasees. This Release also
includes a release by Executive of any Claims for alleged physical or personal
injury or emotional distress, and any Claims under the Worker Adjustment and
Retraining Notification (WARN) Act or any similar law, which requires, among
other things, that advance notice be given of certain work force reductions.
Nothing contained in this Release shall (1) release any claim that cannot be
waived under applicable law, (2) affect Executive’s right to receive benefits
under the pension plans of the Company that have vested on or prior to the
Termination Date, or (3) be construed to prohibit Executive from bringing
appropriate proceedings to enforce this Agreement, the Purchase Agreement, the
Promissory Note or the Escrow Agreement.

(b) Excluded from this Release are any Claims which cannot be waived by law,
including but not limited to the right to participate in an investigation
conducted by certain government agencies. Executive does, however, waive
Executive’s and the other Releasers’ rights to any monetary recovery should any
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Executive’s behalf. Executive represents and warrants that Executive has not
filed any complaint, charge, or lawsuit against any of the Releasees with any
government agency, court or arbitrator arising out of any of the matters
released in Section 2(a).

(c) Executive agrees never to sue Releasees in any forum for any claim covered
by the above Release, except that Executive may bring a claim under the ADEA to
challenge this Release. If Executive violates this Release by suing Releasees,
other than under the ADEA or as otherwise set forth in Section 2(a) hereof,
Executive shall be liable to the Company for its reasonable attorneys’ fees and
other costs incurred in defending against such a suit. Nothing in this Release
is intended to reflect any party’s belief that Executive’s waiver of claims
under ADEA is invalid or unenforceable, it being the intent of the parties that
such claims are waived.

 

3



--------------------------------------------------------------------------------

(d) Executive acknowledges and agrees that except as expressly provided in this
Agreement, the Purchase Agreement, the Promissory Note and the Escrow Agreement,
(i) any and all obligations owed to Executive arising out of or relating to the
Executive’s employment, director, stockholder or other relationship with
Advisors, CAM, CFP, CPH or any other Releasee have been satisfied, and (ii) no
further payments or benefits are owed to the Executive by any Releasee arising
out of or relating to Executive’s employment, director, stockholder or other
relationship with Advisors, CAM, CFP, CPH or any other Releasee.

3. Calamos Release. In consideration of the transactions contemplated by the
Purchase Agreement and Executive’s obligations under this Agreement, each of
CAM, Advisors, CFP, CPH, Buyer and JPC Jr. (each, a “Calamos Releaser”) does
hereby release, waive, and forever discharge Executive and his spouse, heirs,
administrators, children, representatives, executors, successors and assigns,
each in their capacities on behalf of Executive (collectively, the “Executive
Releasees”) from, and does fully waive any obligations of Executive Releasees to
the Calamos Releaser for, any and all Claims which heretofore has been or which
hereafter may be suffered or sustained, directly or indirectly, by the Calamos
Releaser by reason of any matter, cause or thing whatsoever arising from the
beginning of time to the time the Calamos Releaser signs this Agreement,
(i) relating to or arising out of Executive’s employment, director, stockholder
or other relationship, or the termination of Executive’s employment, director,
stockholder or other relationship, with Advisors, CAM, CFP, CPH or any other
Calamos Releaser, or (ii) relating to or arising under any policy, agreement,
plan, contract, understanding or promise, written or oral, formal or informal,
between the Calamos Releaser and Executive, including, without limitation,
(A) the Employment Agreement, (B) the 2002 Stockholder Agreement, (C) the 2004
Stockholders Agreement, and (D) any stock option or restricted shares agreement
between Executive and the Calamos Releaser (the “Calamos Release”). Nothing
contained in this Calamos Release shall (1) release the Executive Releasees from
any Claims involving allegations (x) which arise out of facts or circumstances
not known to the members of the Board of Directors or executive officers of CAM,
Advisors, CFP or CPH, or Buyer or JPC Jr., as of the date the Calamos Releaser
signs this Agreement, (y) of fraud, embezzlement or violation of any criminal
statute, or (z) as to which Executive may not be indemnified under applicable
law; or (2) be construed to prohibit any Calamos Releaser from bringing
appropriate proceedings to enforce this Agreement, the Purchase Agreement, the
Promissory Note or the Escrow Agreement.

4. Resolution of Disputes.

(a) Any claim, action, suit or proceeding seeking to enforce any provision out
of or based on any matter arising out of, or in connection with, this Agreement
or the Employment Agreement shall be heard and determined in any Illinois state
or federal court sitting in Cook or DuPage County, Illinois, and each of the
parties hereto hereby consents to the exclusive jurisdiction of such courts (and
of the appropriate appellate courts therefrom in any such claim, action, suit or
proceeding) and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of venue of any such
claim, action, suit or proceeding in any such court or that any such claim,
action, suit or proceeding which is brought in any such court has been brought
in an inconvenient forum.

 

4



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF ANY
PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT THEREOF.

5. Executive’s Covenants.

(a) Certain Definitions. For purposes of this Agreement:

(i) “Business” means the provision of investment management, investment
advisory, portfolio management, financial analysis, research or similar services
relating to the investment of international or domestic equity or debt
securities or other activities or services of the type provided by the Company,
its subsidiaries or its affiliates to its clients on a worldwide basis
including, without limitation, open-end and closed-end, registered and
unregistered, investment companies (“Funds”), and the direct and indirect sale
and distribution of equity interests in the Funds.

(ii) “Competing Activity” or “Competing Activities” means engaging in the
Business.

(iii) “Confidential Information” means trade secrets and other proprietary
information concerning the products, processes or services of the Company or any
subsidiary, which information (i) has not been made generally available to the
public, and is useful or of value to Company’s current or anticipated business
activities or of those of any subsidiary or client of the Company; or (ii) has
been identified to Executive as confidential, either orally or in writing,
including, but not limited to: computer programs; research and other statistical
data and analyses; marketing, organizational or other research and development,
or business plans; personnel information, including the identity of other
executives of the Company or any subsidiary of the Company, their
responsibilities, competence, abilities, and compensation; financial, accounting
and similar records of the Company and any subsidiary of the Company and/or any
Fund or account managed by the Company or any subsidiary of the Company (such
Funds or accounts referred to herein as “Company Funds”); lists of current and
prospective clients and information on clients and their executives; client
investment objectives, the nature of their investment portfolios and their
contractual agreements with the Company or its affiliates; information
concerning planned or pending investment products, acquisitions or divestitures;
and information concerning the marketing and/or sale or distribution of equity
interests in the Company Funds. Confidential Information shall not include
information which: (i) is in or hereafter enters the public domain through no
fault of Executive; (ii) is obtained by Executive from a third party having the
legal right to use

 

5



--------------------------------------------------------------------------------

and disclose the same; or (iii) was in the possession of Executive prior to
receipt from the Company (as evidenced by Executive’s written records pre-dating
the date of employment). All notes, reports, plans, published memoranda or other
documents created, developed, generated or held by Executive during employment,
concerning or related to the Company’s or its affiliates’ business, and whether
containing or relating to Confidential Information or not, and all tangible
personal property of the Company or its affiliates entrusted to Executive or in
Executive’s direct or indirect possession or control, are the property of the
Company, shall be promptly delivered to the Company and may not be used by
Executive as of the Termination Date.

(iv) “Hedge Fund” means a private fund or pooled investment vehicle that:

(A) has one or more investment advisers (or related persons of investment
advisers) who or which may be paid an allocation calculated by taking into
account unrealized gains (other than a fee or allocation the calculation of
which may take into account unrealized gains solely for the purpose of reducing
such fee or allocation to reflect net unrealized losses);

(B) invests in assets (other than cash, cash equivalents and government
securities) that are traded on a recognized, established exchange, trading
facility or other market on which there exist independent, bona fide offers to
buy and sell so that a price reasonably related to the last sales price or
current bona fide competitive bid and offer quotations can be determined for the
particular asset substantially instantaneously, or for which there are bona
fide, competitive bid and offer quotations in a recognized interdealer quotation
system or similar system or for which multiple dealers furnish bona fide,
competitive bid and offer quotations to other brokers and dealers on request, or
the price of which is quoted routinely in a widely disseminated publication that
is readily available to the general public or through an electronic service that
provides indicative data from real-time financial networks;

(C) may borrow an amount in excess of one-half of its net asset value (including
any committed capital) or may have gross notional exposure in excess of twice
its net asset value (including any committed capital); and/or

(D) may sell securities or other assets short or enter into similar transactions
(other than for the purpose of hedging currency exposure or managing duration).

(b) Executive’s Acknowledgment. Executive agrees and acknowledges that in order
to assure the Company that it will retain its value and that of the Business as
a going concern, it is necessary that Executive not utilize special knowledge of
the Business and its relationships with customers to compete with the Company.
Executive further acknowledges that:

(i) the Company has been engaged in the Business throughout Executive’s
employment with (including as an advisor to) the Company;

 

6



--------------------------------------------------------------------------------

(ii) Executive has occupied a position of trust and confidence with the Company,
and Executive has become familiar with the Company’s trade secrets and with
other proprietary and Confidential Information concerning the Company and the
Business;

(iii) the agreements and covenants contained in this Section 5 are essential to
protect the Company, the near permanent client relationships and the goodwill of
the Business and compliance with such agreements and covenants will not impair
Executive’s ability to procure subsequent and comparable employment;

(iv) Executive’s employment with (including as an advisor to) the Company has
had special, unique and extraordinary value to the Company and the Company would
be irreparably damaged if Executive were to provide services to any person or
entity in violation of the provisions of this Agreement;

(v) Executive understands that the Company’s names, the name of any Funds and
accounts managed by the Company (such proprietary Funds, accounts and any other
client account managed by the Company, the “Company Accounts”) and the
investment performance of any Company Account and the Company’s relationships
with its clients and employees are extremely valuable and are the result of the
expenditure of substantial time, effort and resources by the Company;

(vi) the restrictions set forth in this Section 5 are given as an integral and
essential part of the transactions contemplated by the Purchase Agreement, the
Promissory Note and the Escrow Agreement, and are required as a condition of
Closing; and

(vii) Buyer, JPC Jr., CFP and CPH would not enter into the Purchase Agreement,
the Promissory Note or the Escrow Agreement without Executive agreeing to the
restrictions set forth in this Section 5.

(c) Non-Disclosure. Executive agrees that at all times hereafter, Executive
shall not reveal to any competitor or other person or Entity any Confidential
Information that Executive obtained while performing services for the Company.

(d) Non-Compete. For a period beginning on the Termination Date and ending on
the fourth anniversary of the Termination Date (such period the “Non-Compete
Period”), Executive shall not, and shall not prepare to, engage in, or own or
control any interest in, or act as an officer, director or employee of, or
consultant, advisor or lender to any firm, corporation, institution, business or
entity (each an “Entity”) directly or indirectly engaged in the Business. For
the avoidance of doubt, the foregoing sentence shall not restrict Executive
from:

(i) making investments of the types commonly known in the investment community
as “private equity investments,” including angel, seed-capital, venture-capital,
buyout, growth and mezzanine investments in;

(ii) forming, obtaining funding for, managing, advising, and managing
investments of; or

 

7



--------------------------------------------------------------------------------

(iii) arranging for management and financial advisory services for

any private equity fund or other pooled investment vehicle making such “private
equity investments” (including short-term investments of cash and investments in
securities of potential acquisition targets) and any operating or portfolio
Entities of such private equity fund or other pooled investment vehicle,
provided that such private equity fund, other pooled investment vehicle or
operating or portfolio Entities shall not include (A) any Hedge Fund; (B) any
private equity fund or other pooled investment vehicle which is invested in, or
thereafter invests in, a portfolio or operating Entity which engages in the
Business unless Executive has no active participation and plays no direct or
indirect active advisory role regarding the investment in or the business and
affairs of such operating or portfolio Entity; and (D) any private equity fund
or other pooled investment vehicle which is, at the time Executive first engages
in the activities set forth in this sentence, either intended or expected to be
offered publicly (which, for this purpose, shall include broad-based public
offerings pursuant to rules promulgated by the Securities and Exchange
Commission pursuant to the Jobs Act) or traded in a public secondary market, or
to be listed on any securities exchange or quoted on any public quotation
medium.

(e) Non-Solicit. During the Non-Compete Period, Executive agrees that he will
not, directly or indirectly, on his behalf or another’s behalf:

(i) solicit clients of the Company or subsidiaries of the Company with whom
Executive developed a relationship or had contact during his employment with
(including as an advisor to) the Company, to provide or offer to provide to any
such clients, services or products of the kind generally offered or provided to
such clients by Company or any subsidiary of the Company;

(ii) solicit, induce or expressly encourage any person employed or engaged by
the Company or any subsidiary of the Company in investment management, research,
sales, marketing or client service at the level of “Analyst” and/or “Manager” or
higher to leave his or her employment, agency or office with the Company or any
subsidiary of the Company, or employ or engage, or be employed or engaged with
(other than in the case of a private equity fund or pooled investment vehicle
referred to in Section 5(d)(iii) so long as Executive had no direct or indirect
involvement in such solicitation, inducement or express encouragement), any such
person who is then, or during the immediately preceding one (1)-year period was,
employed or engaged by the Company or any subsidiary of the Company; or

(iii) solicit, induce or expressly encourage any person employed or engaged by
the Company or any subsidiary of the Company (other than the persons referred to
in Section 5(e)(ii) above) to leave his or her employment, agency or office with
the Company or any subsidiary of the Company, or employ or engage, or be
employed or engaged with (other than in the case of a private equity fund or
pooled investment vehicle referred to in Section 5(d)(iii)), any such person who
is then, or during the immediately preceding one (1)-year period was, employed
or engaged by the Company or any subsidiary of the Company, for the purpose of
providing or offering to provide, services or products of the kind generally
offered by the Company or any subsidiary of the Company.

 

8



--------------------------------------------------------------------------------

(f) “Calamos” Names. For so long as the Company uses “Calamos,” “Calamos
Advisors,” “Calamos Investments,” or “Calamos Asset Management” or any other
name used by the Company as of the date of this Agreement (the “Calamos Names”),
Executive agrees that he will not, directly or indirectly, on his behalf or any
other person’s or entity’s behalf, use in any public filing or advertisement, or
in the marketing of any service or product which is a Competing Activity, the
Calamos Names or any other name, logo or indicia that is confusingly similar
with the Calamos Names. Notwithstanding the foregoing, Executive may identify
himself using his first name and surname, with or without his middle initial, in
any résumé or curriculum vitae, or any public filing or advertisement or in the
marketing of any service or product which is a Competing Activity; provided any
such identification is not done in a trademark manner and is simply for purposes
of personal identification and identification and description of Executive’s
prior employments and service as an officer and/or director (or person
performing similar functions) as stated in the Company’s filings with the SEC
and mass communications to CAM shareholders.

(g) Company Accounts and Prior Association. During the Non-Compete period,
Executive agrees that he will not, directly or indirectly, on his behalf or
another’s behalf refer in any public filing or advertisement or marketing of any
service or product which is a Competing Activity to (i) any Company Account or
the investment performance thereof or (ii) Executive’s prior association with
the Company or its affiliates or any Company Account; provided, however, that
Executive may refer to any Company Account or the investment performance thereof
so long as such reference is not made in advertising or marketing in newspapers,
magazines, trade journals or other public media (excluding published books
authored or co-authored by Executive that are substantially similar in scope,
context and coverage to Executive’s book Convertible Arbitrage: Insights and
Techniques for Successful Hedging), or direct advertising or marketing
materials, and such information is limited to the extent that (x) such
information is contained in any SEC filings previously made by the Company, mass
communications to shareholders of the Company previously made by the Company or
in other prior media publications and information that is publicly-available on
the date hereof, or (y) reference to such information is otherwise required by
law, it being acknowledged by the Company and the Executive that, based on
applicable rules, regulations and court decisions in effect as of the date this
Agreement is entered into, information relating to the investment performance of
any Company Account is not information reference to which “is otherwise required
by law” within the meaning of said clause (y).

(h) Certain Permitted Activities and Interests. Notwithstanding anything in this
Agreement to the contrary, no provision of this Agreement shall prohibit
Executive or any other person or Entity from:

(i) investing, reinvesting and managing, money or property owned solely by
Executive or his spouse or jointly by Executive and his spouse in (A) Entities
to the extent permitted in Section 5(i) or (B) Entities conducting only
activities described in Section 5(h)(ii); or

(ii) providing investment management and advisory services, as well as providing
or arranging for personal services (such as bill-payment) of the types
customarily provided by family offices, to:

 

9



--------------------------------------------------------------------------------

(A) (1) the parents of Executive’s spouse, (2) lineal descendants of the parents
of Executive, the then present and former spouses of such descendants, siblings
and children of siblings of such present or former spouses or (3) lineal
descendants of not more than five other Persons born after 1929, and the then
present and former spouses of descendants of such five other Persons, in the
case of each of the foregoing in this clause (3), that do not currently, or
during the immediately preceding one (1) year-period did not, have assets under
management by the Company or its subsidiaries, including, without limitation,
(x) through an institutional, private wealth management or other separate
account, (y) pursuant to any wrap, wrap-fee or unified managed account program
of a third-party sponsor in which the Company or its subsidiaries participates
as sub-advisor or (z) by making or holding investments in any registered
investment companies advised by the Company or its subsidiaries, which assets
under management by the Company or its subsidiaries exceeded in the aggregate
$1.5 million in value at any time after 2010 (each, a “Client”); provided that a
Person shall not be deemed to be a Client solely as a result of their
participation in a wrap, wrap-fee or unified managed account program of a
third-party sponsor pursuant to which such Person does not have a contract
directly with the Company or its subsidiaries or pay fees directly to the
Company or its subsidiaries (each of the foregoing in (1), (2) and (3) being
herein referred to collectively as an “Eligible Family” and the individuals from
time to time constituting an Eligible Family being herein referred to as
“Eligible Family Members”),

(B) charities as to which the sum of the amount of cash and the value of
property donated by Eligible Family Members during the preceding two calendar
years constituted 70% or more of sum of the amount of cash and the value of
property donated to such charity by all donors during such period,

(C) (1) estates of current and former Eligible Family Members, (2) trusts
existing for the current primary benefit of Eligible Family Members or (3) if
both Eligible Family Members and charitable and non-profit organizations or
activities are the primary current beneficiaries, trusts funded substantially by
Eligible Family Members or by an ancestor or ancestors of such Eligible Family
Members,

(D) revocable trusts funded solely by Eligible Family Members, and

(E) with respect to each Eligible Family, companies not engaged in the Business
that are wholly owned exclusively by any of the foregoing,

provided that such services are provided exclusively through a single office
(which may be an Entity owned wholly or partly by Executive) whether or not
required to be registered under federal or state law as an “investment adviser,”
and provided, further, that except for interests in

 

10



--------------------------------------------------------------------------------

such family office and except as permitted in this Section 5(h)(ii) or
Section 5(h)(iii), no Entity owning an interest in such family office is
otherwise, engaged in the Business; or

(iii) serving without compensation as an officer or director of (or in a
position exercising similar functions for) (“Service”) an Entity described on
Schedule 5(h)(iii) to this Agreement (A) which is (I) exempt from federal income
taxation under section 501(c)(3) of the Internal Revenue Code or (II) transfers
to which are exempt from federal taxation under section 170, 642, 2055, or 2522
of the Internal Revenue Code and (B) which at the time Executive commences
Service neither owns any Calamos products nor is an investor in any Funds,
provided that, prior to the time Executive commences such Service, Executive
shall have notified the independent directors of CAM of his intention to provide
such Service and such Service was approved by a majority of such independent
directors. The prior approval described in the preceding sentence shall not be
required with respect to any Entity (x) described in clauses (1)(a) through
(1)(d) of Schedule 5(h)(iii) to this Agreement or (y) any other Entity described
in such Schedule 5(h)(iii) if, at the time Executive commences Service, such
Entity does not have investments or investable assets (other than
program-related investments) exceeding $50 million (as reported on the version
of Internal Revenue Service Form 990-Return of Organization Exempt From Income
Tax that the Entity more recently filed with the Internal Revenue Service).

(i) Additional Permitted Interests. In addition, this Section 5 shall not
prohibit Executive or a family office conducting only activities described in
Section 5(h)(ii) from being a passive owner of less than five percent (5%) of
the outstanding shares of any class of securities of an Entity whose securities
are publicly traded, so long as Executive does not have any active participation
in the business of such Entity.

(j) Non-Exclusive Remedy for Restrictive Covenants. Executive acknowledges and
agrees that the covenants set forth in this Agreement, including those set forth
in this Section 5 and Section 6 (collectively, the “Restrictive Covenants”), are
reasonable and necessary for the protection of the Company’s business interests,
that irreparable injury will result to the Company if Executive breaches any of
the terms of the Restrictive Covenants, and that in the event of Executive’s
actual or threatened breach of any such Restrictive Covenants, the Company will
have no adequate remedy at law. Executive accordingly agrees that in the event
of any actual or threatened breach by him of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages or
the posting of bond. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages. The duration of a
Restrictive Covenant shall be extended by such time during which such breach
continues without cure by Executive.

6. Cooperation; Non-Disparagement; Return of Property. Executive agrees that he
will (i) provide reasonable assistance and cooperation to the Company and its
affiliates in activities related to open work matters and the prosecution or
defense of any pending or future lawsuits, arbitrations, other proceedings or
claims involving the Company or its affiliates (excluding any such matters to
which Executive and the Company and/or any of its affiliates are

 

11



--------------------------------------------------------------------------------

adverse parties, other than shareholder derivative lawsuits or claims) (“Calamos
Litigation”); (ii) make himself available to the Company and its affiliates on
reasonable notice and without the need for issuance of any subpoena or similar
process to testify or assist in any Calamos Litigation provided that Executive
may, at his cost and expense, have his personal attorney present and consult
privately with his personal attorney during all such testimony or assistance;
and (iii) refrain from providing any information related to any claim or
potential Calamos Litigation to any non-Calamos representatives unless he shall
(A) have first obtained the consent of the Chief Executive Officer or General
Counsel of the Company or (B) be required to provide testimony pursuant to legal
process in which case he will consult with and permit the Company’s legal
counsel to be present to such testimony. Each party agrees that its statements
will be consistent with any Company press release pertaining to Executive’s
employment or termination thereof and that it shall not make any negative or
disparaging comments about the other or its members, managers, officers,
employees, affiliates, products, or services. Further, Executive represents and
agrees that he has returned to the Company any property of the Company or its
affiliates, such as computer equipment, cell phone, credit cards, keys, books,
records and other materials (in any medium).

7. Breach. Executive acknowledges and agrees that in the event that the Company
or any Releasee prevails on any claim to enforce any provision of Section 2 or 5
of this Agreement, the Company or the Releasee shall be entitled to an award of
all costs and expenses incurred thereby, including, but not limited to,
reasonable attorneys’ fees.

8. Indemnification.

(a) The Company agrees that if Executive is made a party to or involved in, or
is threatened to be made a party to or otherwise to be involved in, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that he is or was a director, officer or
employee of the Company or is or was serving at the request of the Company as a
director, officer, member, employee or agent of another corporation, limited
liability corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Executive’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Executive shall
be indemnified and held harmless by the Company against any and all liabilities,
losses, expenses, judgments, penalties, fines and amounts reasonably paid in
settlement in connection therewith, and shall be advanced reasonable expenses
(including attorneys’ fees) as and when incurred in connection therewith, to the
fullest extent legally permitted or authorized by the Company’s By-laws or, if
greater, by the laws of the State of Delaware, as may be in effect from time to
time. The rights conferred on Executive by this Section 8(a) shall not be
exclusive of any other rights which Executive may have or hereafter acquire
under any statute, the By-laws, agreement, vote of stockholders or disinterested
directors, or otherwise. The indemnification and advancement of expenses
provided for by this Section 8 shall continue as to Executive after he ceases to
be an employee and shall inure to the benefit of his heirs, executors and
administrators.

(b) Following Executive’s termination of employment with the Company and
thereafter for the duration of any statute of limitations or other period during
which a claim might be successfully brought against Executive, Executive shall
be covered to the same extent as directors by any directors’ and officers’
liability insurance policy maintained by the Company from time to time.

 

12



--------------------------------------------------------------------------------

9. Consultation With Attorney/Voluntary Agreement. Executive acknowledges and
recites that:

(a) Executive has executed this Agreement, including the Release set forth in
Section 2, knowingly and voluntarily in exchange for good and valuable
consideration;

(b) Executive has read and understands this Agreement, including the Release set
forth in Section 2, in its entirety;

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this Agreement,
including the Release set forth in Section 2, before executing it;

(d) Executive has had the opportunity to review this Agreement and,
specifically, the Release set forth in Section 2, with an attorney of
Executive’s choice;

(e) Executive’s execution of this Agreement has not been forced by any party to
this Agreement or any other Releasee, and Executive has had an opportunity to
negotiate about the terms of this Agreement, including the Release set forth in
Section 2;

(f) By entering into this Agreement, including the Release set forth in
Section 2, the Executive is receiving payments to which Executive would not
otherwise be entitled; and

(g) Executive has been given twenty-one (21) calendar days after receipt of this
Agreement to consider its terms, including the Release set forth in Section 2,
before executing it. Executive agrees that any modifications, material or
otherwise, made to this Agreement after the date it was provided to Executive do
not restart or affect in any manner the original twenty-one (21) calendar day
consideration period.

10. Revocation.

(a) Executive will have seven (7) calendar days from the date on which Executive
signs this Agreement to revoke his consent to the Release set forth in Section 2
of this Agreement. Such revocation must be delivered to Calamos Advisors
LLC/Calamos Asset Management, Inc., 2020 Calamos Court, Naperville, IL 60563,
Attn: General Counsel. Notice of such revocation must be received within the
seven (7) calendar days referenced above.

(b) In the event of such revocation by Executive, (i) this Agreement and the
Purchase Agreement and all other agreements and instruments referred to therein,
including, without limitation, the Promissory Note, shall be null and void in
their entirety, and (ii) the Closing shall not occur.

(c) Provided that the Executive does not revoke this Agreement pursuant to
Section 10(a) above, this Agreement, including the Release set forth in
Section 2, shall become effective on the eighth calendar day after the date on
which he signs it. Notwithstanding the foregoing, in the event the Closing does
not occur, this Agreement shall be null and void in its entirety.

 

13



--------------------------------------------------------------------------------

11. Successors.

(a) This Agreement is personal to Executive and, without the prior written
consent of the Company, shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon CAM,
Advisors, CFP, CPH, Buyer and JPC Jr. and each of their successors and permitted
assigns. It shall not be assignable by CAM, Advisors, CFP, CPH, Buyer, JPC Jr.
or any of their successors except in connection with the sale or other
disposition of all or substantially all the assets or business of CAM, Advisors,
CFP, CPH, Buyer or JPC Jr. Each of CAM, Advisors, CFP, CPH, Buyer and JPC Jr.
shall require any successor to all or substantially all of its or his business
or assets, whether direct or indirect, by purchase, merger, consolidation,
acquisition of stock, or otherwise, by an agreement in form and substance
reasonably satisfactory to Executive, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as CAM, Advisors, CFP,
CPH, Buyer and JPC Jr. would be required to perform if no such succession had
taken place.

12. Amendment; Waiver. This Agreement, the Purchase Agreement, the Promissory
Note and the Escrow Agreement contain the entire agreement between the parties
with respect to the subject matter hereof and may be amended, modified or
changed only by a written instrument executed by Executive and each other party
hereto. No provision of this Agreement may be waived except by a writing
executed and delivered by the party sought to be charged. Any such written
waiver will be effective only with respect to the event or circumstance
described therein and not with respect to any other event or circumstance,
unless such waiver expressly provides to the contrary.

13. Miscellaneous.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS (EXCEPT SECTION 8 (INDEMNIFICATION) WHICH SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE), WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS. THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF THE
PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.

(b) Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction will
not invalidate or render unenforceable such provision in any other jurisdiction.
Moreover, if any one or more of the provisions contained in this

 

14



--------------------------------------------------------------------------------

Agreement shall be held to be excessively broad as to duration, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowed by applicable law.

(c) All compensation payable to Executive from the Company shall be subject to
all applicable withholding taxes, normal payroll withholding and any other
amounts required by law to be withheld.

(d) The intent of the parties is that payments and benefits under this Agreement
shall be exempt from or comply with Section 409A of the Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, Executive shall not be considered to have terminated
employment with (including as an advisor to) the Company for purposes of this
Agreement and no payments shall be due to Executive under this Agreement until
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. For purposes of this
Agreement, each amount to be paid or benefit to be provided shall be construed
as a separate identified payment for purposes of Section 409A of the Code, and
any payments described in this Agreement that are due within the “short term
deferral period,” as defined in Section 409A of the Code, shall not be treated
as deferred compensation unless applicable Law requires otherwise. To the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to this Agreement during the six-month
period immediately following Executive’s termination of employment shall instead
be paid on the first business day after the date that is six months following
Executive’s termination of employment (or death, if earlier). To the extent
required to avoid an accelerated or additional tax under Section 409A of the
Code, amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year.

(e) This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same Agreement.

(f) The descriptive headings in this Agreement are inserted for convenience of
reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

(g) The language used in this Agreement will be deemed to be the language chosen
by the parties hereto to express their mutual intent, and no rule of strict
construction will be applied against any party hereto. Neither Executive nor any
other party hereto shall be entitled to any presumption in connection with any
determination made hereunder in connection with any arbitration, judicial or
administrative proceeding relating to or arising under this Agreement.

 

15



--------------------------------------------------------------------------------

(h) Except as provided in Section 10(a), all notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been duly given
(i) the following business day after deposit from within the United States with
a reputable express courier service (charges prepaid), (ii) three (3) days after
mailing by certified or registered mail, return receipt requested and postage
prepaid, or (iii) upon receipt in all other cases. Such notices, demands and
other communications shall be sent to the addresses indicated below, or to such
other address or to the attention of such other person as the recipient party
shall have specified by prior written notice to the sending party:

(i) If to CAM, CILLC, Advisors, CFP or CPH: [Name of the party], 2020 Calamos
Court, Naperville, IL 60563, Attn: General Counsel;

(ii) If to Buyer or JPC Jr: [Name of party], 2020 Calamos Court, Naperville, IL,
60563, Attn: [Name of the party]; or

(iii) If to Executive: at the most recent address on file with the Company.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Executive
Employment Agreement as of the dates and years set forth below.

 

NICK P. CALAMOS

/s/ Nick P. Calamos

Date:   November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

CALAMOS ADVISORS LLC By:   /s/ John P. Calamos, Sr.   John P. Calamos, Sr.  

Chairman, Chief Executive Officer and

Global Co-Chief Investment Officer

Date:   November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

CALAMOS ASSET MANAGEMENT, INC. By:   /s/ John P. Calamos, Sr.   John P. Calamos,
Sr.  

Chairman, Chief Executive Officer and

Global Co-Chief Investment Officer

Date:   November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

CALAMOS FAMILY PARTNERS, INC. By:   /s/ John P. Calamos, Sr.   John P. Calamos,
Sr.   President Date:   November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

CALAMOS PROPERTY HOLDINGS LLC By:   /s/ John P. Calamos, Sr.   John P. Calamos,
Sr.   Chief Executive Officer Date:   November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

JOHN P. CALAMOS, SR.

/s/ John P. Calamos, Sr.

Date: November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

JOHN P. CALAMOS, JR.

/s/ John P. Calamos, Jr.

Date: November 27, 2013

[Signature Page to Separation Agreement]



--------------------------------------------------------------------------------

Schedule 5(h)(iii)

 

(1) Religious and faith-based organizations, including:

 

  (a) churches, interchurch organizations of local units of churches,
conventions and associations of churches, and integrated auxiliaries of churches
as described in Treasury Regulations section 1.6033-2(h) (such as a men’s or
women’s organization, religious school, mission society, or youth group);

 

  (b) schools below college level affiliated with churches or operated by a
religious order as described in Treasury Regulations section
1.6033-2(g)(1)(vii);

 

  (c) mission societies sponsored by, or affiliated with, one or more churches
or church denominations, substantial portions of the activities of which are
conducted in, or directed at, persons outside the United States; and

 

  (d) an exclusively religious activity of any religious order described in
Internal Revenue Service Rev. Proc. 91-20, 1991-1 C.B. 524.

 

(2) educational organizations;

 

(3) organizations whose primary mission is to aid (a) any of the armed forces of
the United States, (b) active, reserve, retired and discharged uniformed
personnel of the armed forces of the United States, and (c) members of the
families and other dependents of such personnel;

 

(4) food banks;

 

(5) homeless shelters;

 

(6) nonprofit organizations principally engaged in micro-finance activities;

 

(7) nonprofit organizations principally engaged in angel finance activities;

 

(8) nonprofit organizations principally engaged in venture finance activities;

 

(9) church-affiliated organizations exclusively engaged in managing funds or
maintaining retirement programs as described in Internal Revenue Service Rev.
Proc. 96-10, 1996-1 C.B. 577; and

 

(10) supporting organizations of the foregoing described in Section 509(a) of
the Internal Revenue Code.